DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 15/985,657, filed on May 21, 2018.  In response to Examiner’s Non-Final Rejection of June 19, 2020, Applicant, on October 19, 2020, amended Claims 1-3 and 5-19.  Claims 1-20 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The 35 U.S.C. § 102 rejections of claims 1-7 and 10-20 are hereby amended pursuant to Applicant’s amendments. New 35 U.S.C. § 103 rejections have been applied to amended claims 8 and 9.


Response to Arguments
Applicant's arguments filed October 19, 2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed October 19, 2020.

Regarding the 35 U.S.C. 101 rejection, Applicant submits that amended independent claims 1, 12, and 18 do not fall into any of the enumerated groupings of abstract ideas set forth in the Office's January 2019 Patent Eligibility Guidance ("PEG"), and thus do not "recite" an abstract idea under Step 2A, Prong 1 of the Office's § 101 Framework. In this respect, while the office action identified the "methods of organizing human activity" grouping of abstract ideas in connection with the original claims, Applicant respectfully disagrees that amended independent claims 1, 12, and 18 fall within this grouping.
Amended independent claims 1, 12, and 18 are directed to "coordinated execution" of a "distributed predictive model" for predicting "whether a given type of problem is present at [a] given sensor-equipped asset" between a "local data analytics platform" for the "given sensor-equipped asset" and another "data analytics platform" that communicates with the "local data analytics platform" over "at least one data network," where the "distributed predictive model" comprises a "precursor detection model" and a "precursor analysis model" that are "defined together using one or more machine learning techniques." These claims do not recite "fundamental economic principles or practices," "commercial or legal interactions," "managing personal behavior," or "relationships or interactions between people," and the Office's October 2019 Update to its PEG confirms that the "methods of organizing human activity" grouping "is 
In response, Examiner respectfully disagrees. Examiner finds Applicant’s remarks are directed to the analysis required under Step 2A-Prong Two. However, in accordance with the current guidelines, Step 2A – Prong One requires Examiners to evaluate whether the claim recites a judicial exception. If the claim does recite an exception, Examiners are instructed to proceed to Step 2A – Prong Two. Thus, Examiner respectfully disagrees with Applicant’s assessment and maintains the present claim does recite an abstract idea based on certain methods of organizing human activity. Particularly, the claim recites the abstract idea of modeling event occurrences and problem predictions of assets, which constitutes methods based on mitigating risk.

Regarding the 35 U.S.C. 101 rejection, Applicant argues Example 39 (see pg. 12, Applicant Remarks, 10/19/2020, hereinafter Applicant Remarks). Applicant states, for similar reasons as Example 39, amended independent claims 1, 12, and 18 - which are directed to "coordinated execution" of a specific type of "distributed predictive model" comprising a "precursor detection model" and a "precursor analysis model" that are "defined together using one or more machine learning techniques" - do not recite any method of organizing human activity.
In response, Examiner respectfully disagrees. Example 39 improved the computer technology for identifying human faces in digital images, which is not similar to the present invention. Specifically, unlike Example 39 that was found to improve the training process of a neural network, it appears the present inventions uses previous math results or additional data to 
Examiner respectfully reminds Applicant, the general use of machine learning techniques does not provide a meaningful limitation to transform the abstract idea into a practical application. The claims discloses the defining of machine learning models at a high-level of generality, without incorporating any updating (i.e. training) limitations. Therefore, currently, the machine learning recited in the claims is solely used a tool to perform the instructions of the abstract idea. 

Regarding the 35 U.S.C. 101 rejection, Applicant submits that amended independent claims 1, 12, and 18 are not "directed to" an abstract idea under Step 2A, Prong 2 of the Office's § 101 Framework, because the claims integrate any alleged abstract idea into a practical application. Applying the 2019 PEG guidance here (see pg. 12, Applicant Remarks), it is clear that amended independent claims 1, 12, and 18 provide an improvement to technology that integrates any alleged abstract idea into a practical application.
Applicant states applying the 2019 PEG guidance here, it is clear that amended independent claims 1, 12, and 18 provide an improvement to technology that integrates any alleged abstract idea into a practical application. Applicant argues specification paragraphs 4-11 of the present invention (see pg. 13-15, Applicant’s Remarks). This detailed description of the preexisting technology for executing predictive models for analyzing the operation of sensor-equipped assets and how the claimed invention provides specific improvements over that 
In response Examiner respectfully disagrees. Examiner notes advancements disclosed in Diamond v. Diehr and SiRF Technology v. ITC recite improvements to another technology or technical field and are not comparable the present claims. In particular, Diehr utilizes the Arrhenius equation to improve the process of controlling the operations of a mold in curing rubber parts, and SiRF Technologies utilizes software that applies a mathematical formula to improve the ability to determine a GPS receiver’s position in weak environments. In contrast, the present claims are similar to concepts identified as abstract by the courts. Examiner respectfully reminds Applicant, general purpose computer elements/structure, similar to the claimed inventions system, used to apply a judicial exception, by use of instruction implemented on a computer, has not been found by the courts to qualify as a particular machine; see MPEP 2106.05(f). 

Regarding the 35 U.S.C. 101 rejection, Applicant states, similar to Example 40 (see pg. 15, Applicant Remarks), the invention of amended independent claims 1, 12, and 18 - which "may lead to a reduction in the amount of operating data that is sent from the source of the data on which the predictive model is based to a remote data analytics platform" and may also "reduce the computing resources that are required in order to evaluate the asset's operation" by enabling a data analytics platform to execute predictive models related to an asset's operation on an 'as needed' (or 'on demand') basis rather than on a continuous basis" - likewise provides specific improvements over prior systems and thereby integrates any alleged abstract idea into a practical application. Specification at [30]-[31] (emphasis added).
all precursor events identified by the detection model to the analysis model without having to satisfy any predetermined condition(s) (e.g. predefined threshold). As a result, there is potential to cause unnecessary traffic to be transmitted to the given data analytics platform. Therefore, Examiner finds the claims do not integrate the abstract idea into practical application because it does not impose any meaning limitations on practicing the abstract idea. For at least these reasons the claims remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Examiner strongly encourages Applicant to amend the claims to include the following:
The threshold element disclosed in the specification that limits the event occurrences being sent to the second analytics platform. (at least par. 0022)

Incorporating updating and training the machine learning models of the distributed predictive models. (at least par. 0112)

Sending the results of the deeper analysis performed on the given data analytics platform by the analysis model back to the local analytics platform to cause an action based on the predictions. (at least par. 0166) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-9, 13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4, 7, 13, 15 and 16 have antecedent basis with the limitation "the given asset". Claim 1 (similarly claim 12) already recited "a given sensor-equipped asset". It is unclear if the "the given asset" recited in claims 4, 7, 13, 15 and 16 is a different asset, or if the grammar is causing confusion, and is actually referring to the same sensor-equipped asset each time it is mentioned within the claims. For the purpose of examination, Examiner is interpreting "the given asset" mentioned in claims 4, 7, 13, 15 and 16 as reciting "the given sensor-equipped asset".







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are directed towards a platform, claims 12-17 are directed towards a method and claims 18-20 are directed towards a system, which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. The claims recite modeling predictions of assets. 
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically:
engage in coordinated execution of a distributed predictive model for the given sensor-equipped asset, wherein the distributed predictive model comprises (i) at least a first precursor detection model that is configured to detect occurrences of a given type of precursor event at the given sensor-equipped asset and (ii) at least a first precursor analysis model that is configured to perform a deeper analysis of occurrences of the given type of precursor event that are detected by the first precursor detection model and thereby output a prediction of whether a given type of problem is present at the given sensor-equipped asset; 
in response to receiving the data associated with the given occurrence of the given type of precursor event, (a) identify, from a set of one or more precursor analysis models available to be executed at the given data analytics platform, at least the first precursor analysis model that is part of the distributed predictive model and (b) execute the first precursor analysis model to perform a deeper analysis of the given occurrence of the given type of precursor event and thereby output a prediction of whether the given type of problem is present at the given sensor-equipped asset; and
take one or more actions based on the prediction of whether the given type of problem is present at the given sensor-equipped asset, constitutes methods based on mitigating risk.
The recitation of the given and local data analytics platforms comprising a network interface and processors executing program instructions stored on a non-transitory computer-readable medium does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claim 12 recites certain method of organizing human activity for similar reasons as claim 1.
Claim 18 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically: 
wherein the distributed predictive model comprises (i) at least a first precursor detection model that is configured to detect occurrences of a given type of precursor event at the given sensor-equipped asset and (ii) at least a first precursor analysis model that is configured to perform a deeper analysis of occurrences of the given type of precursor event that are detected by the first precursor detection model and thereby output a prediction of whether a given type of problem is present at the given sensor-equipped asset, 
(a) execute the first precursor detection model that is part of the distributed predictive model, 
(b) based on the first precursor detection model, detect a given occurrence of the given type of precursor event at the given sensor-equipped asset; 
(b) in response to receiving the data associated with the given occurrence of the given type of precursor event, (i) identify, from a set of one or more precursor analysis models, at least the first precursor analysis model that part of the distributed predictive model and (ii) execute the first precursor analysis model to perform a deeper analysis of the given occurrence of the given type of precursor event and thereby output a prediction of whether the given type of problem is present at the given sensor-equipped asset, and 
(c) take one or more actions based on the prediction of whether the given type of problem is present at the given sensor-equipped asset, constitutes methods based on mitigating risk. The recitation of a data analytics platform comprising executable program instructions stored on a non-transitory computer-readable medium does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites: 
“receive, over the at least one data network from the local data analytics platform for the given sensor-equipped asset…”, 
which is considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). 
Additionally, claim 1 recites: 
data analytics platform comprising: a network interface configured to communicatively couple the given data analytics platform, over at least one data network, to a local data analytics platform for at least one given sensor-equipped asset;
at least one processor;
a non-transitory computer-readable medium;
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor, 

Furthermore, the claim 1 recites: 
wherein the at least first precursor detection model and the at least first precursor analysis model are defined together using one or more machine learning techniques
The specification discloses the machine learning at a high-level of generality, providing examples of different techniques that may be applied. The general use of a machine learning technique does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning is solely used a tool to perform the instructions of the abstract idea. 
Thus, the additional elements do not integrate the abstract idea into practical application because it does not impose any meaning limitations on practicing the abstract idea and therefore Claim 1 is directed to an abstract idea. The data analytics platform recited in claim 12 also amount to no more than mere instructions to apply the judicial exception using generic computer components; see MPEP 2106.05(f). Thus, the additional elements recited in claim 12 does not integrate the abstract idea into practical application for similar reasons as claim 1.
Claim 18 recites: 
the first data analytics platform sends data associated with the given occurrence of the given type of precursor event at the given sensor-equipped asset to the second data analytics platform, and 
the second data analytics platform to (a) receive, from the first data analytics platform, the data associated with the given occurrence of the given type of precursor event at the given sensor-equipped asset, 

Additionally, claim 18 recites: 
a first data analytics platform that is local to a sensor-equipped asset;
	a second data analytics platform that is remote from the sensor-equipped asset, wherein the first and second platforms are configured to engage in coordinated execution over at least one data network, 
wherein the first and second data analytics platforms each comprise of a non-transitory computer-readable medium having instructions stored thereon that are executable to cause the data analytics platforms to apply the instructions of the judicial exception (i.e. abstract idea); see MPEP 2106.05(f). 
Furthermore, the claim 18 recites: 
wherein the at least first precursor detection model and the at least first precursor analysis model are defined together using one or more machine learning techniques
The specification discloses the machine learning at a high-level of generality, providing examples of different techniques that may be applied (see at least specification par. 129). The general use of a machine learning technique does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning is solely used a tool to perform the instructions of the abstract idea. 
Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaning limitations on practicing the abstract idea and therefore Claim 18 is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claims other than the abstract idea per se, including given (i.e. remote) and local data analytics platforms, each comprising a network interface and processors executing program instructions stored on a non-transitory computer-readable medium amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); performing repetitive calculations, Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II); (see at least Specification [76]; [99]; [103]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent 
Regarding the dependent claims, Claims 11, 17 and 19 discloses the data analytics platform comprises a local analytics device of a given asset at a high-level of generality such that it amounts to no more than a generic computer component used as a tool to perform the instructions of the abstract idea; see MPEP 2106.05(f), and therefore does not integrate the abstract idea into practical application. Additionally, Claims 2-8-10, 13-16 and 20 recite further steps that further narrow the abstract idea. Therefore claims 2-11, 13-17, 19 and 20 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Claims 18-20 are rejected under 35 U.S.C. 101 because the claims are directed to a system which is a statutory class of invention, however the body of the claims do not disclose any structural limitations necessary to properly claim a system. Rather the claims are directed to data analytics platforms.  Accordingly the claims are interpreted to be directed to data or software per se which is not statutory subject matter. The claims are rejected because they are all not in one of the four statutory categories.  













Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pratt et al., U.S. Publication No. 2020/0296124 [hereinafter Pratt]. 

Referring to Claim 1, Pratt teaches:
A given data analytics platform comprising:
	a network interface configured to communicatively couple the given data analytics platform, over at least one data network, to a local data analytics platform for at least one given sensor-equipped asset (Pratt, [0068]), "all of systems 108, 122, and 124 may be implemented at a single computing device or distributed across multiple network-connected computing devices. Similarly, the respective functionalities of systems 108, 122, 124, may be implemented as one or more services by one or more service providers. For example, in some embodiments, services associated with systems 108, 122, and 124 may be offered by a single service provider as part of an integrated network security platform";
	at least one processor (Pratt, [0294]), “one or more general-purpose or special-purpose processors”;
	a non-transitory computer-readable medium (Pratt, [0294]-[0295]), "A variety of these steps and operations may be performed by hardware components or may be embodied in machine-executable instructions, which may be used to cause one or more general-purpose or 
	program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the given data analytics platform to engage in coordinated execution of a distributed predictive model with the local data analytics platform for the given sensor-equipped asset (Pratt, [0218]), " The distributed computation system 1520 can be a distributed computation cluster. The distributed computation system 1520 coordinates the use of multiple computing nodes 1522 (e.g., physical computing machines or virtualized computing machines) to execute the model-related process threads. The distributed computation system 1520 can parallelize the execution of the model-related process threads"; (Pratt, [0051]), “components which may generate machine data from which events can be derived include, but are not limited to, web servers, application servers, databases, firewalls, routers, operating systems, and software applications that execute on computer systems, mobile devices, sensors. Internet of Things (IoT) devices, etc. The data generated by such data sources can include…sensor measurements”; (Pratt, [0133]), “Different machine learning models may evaluate different aspects of the pre-processed event data received from the distribution block 820”; (Pratt, [0063]; [0141]); 
	wherein the distributed predictive model comprises (i) at least a first precursor detection model that is configured to detect occurrences of a given type of precursor event at the given sensor-equipped asset and (ii) at least a first precursor analysis model that is configured to perform a deeper analysis of occurrences of the given type of precursor event that are detected by the first precursor detection model and thereby output a prediction of whether a given type of problem is present at the given sensor-equipped asset (Pratt, [0141]), “the analysis module 830 has been expanded as two analysis modules 830a and 830b to represent the anomaly detection stage and the threat detection stage, respectively. The analysis module 830a is responsible for detecting anomalies, and the output of the analysis module 830a is provided to the analysis module 830b for detecting threats or threat indicators based on the detected anomalies”; (Pratt, [0144]-[0145]), “anomalies detected using rules based-analysis may be combined with anomalies detected using machine learning anomaly detection models (e.g. at real time analysis module 830 or batch analysis module 882)… Any detected anomalies can then be fed into threat detection models (in real time or batch) along pathways 920 and 922 and combined with anomalies detected using machine learning anomaly detection models at analysis modules 830a and 882… The security platform 800 can detect anomalies and threats by determining behavior baselines of various entities that are part of, or that interact with, a network (such as users, devices, applications, etc.) and then comparing activities of those entities to their behavior baselines to determine whether the activities are anomalous…These functions can be performed by one or more machine-learning models”; 
	wherein the at least first precursor detection model and the at least first precursor analysis model are defined together using one or more machine learning techniques (Pratt, [0228]), “simultaneous training of different machine learning models using the same data to produce model states corresponding to different windows of training data sets. The simultaneous training of the machine learning models further enables the ML-based CEP engine 1500 to "expire" model versions that have been trained with outdated data”, 
wherein the local data analytics platform is provisioned with the first precursor detection model and the given data analytics platform is provisioned with the first precursor analysis model (Pratt, [0068]), “all of systems 108, 122, and 124 may be … distributed across multiple network-connected computing devices…”; (Pratt, [0141]), “the analysis module 830 has been expanded as two analysis modules 830a and 830b to represent the anomaly detection stage and the threat detection stage, respectively. The analysis module 830a is responsible for detecting anomalies, and the output of the analysis module 830a is provided to the analysis module 830b for detecting threats or threat indicators based on the detected anomalies” Examiner considers analysis module 830a to be the local data analytics platform and 830b to be the given data analytics platform; (Pratt, [0133]; [0144]; [0213]), and 
	wherein the program instructions are executable to cause the given data analytics platform to:
	receive, over the at least one data network from the local data analytics platform for the given sensor-equipped asset, data associated with a given occurrence of  the given type of precursor event at the given sensor-equipped asset that is detected by the local data analytics platform using  the first precursor detection model that is part of the distributed predictive model (Pratt, [0067]), “detecting anomalies based on received data (e.g. machine data)”; (Pratt, [0141]), “The analysis module 830a is responsible for detecting anomalies, and the output of the analysis module 830a is provided to the analysis module 830b for detecting threats or threat indicators based on the detected anomalies”; (Pratt, [0143]); 
	in response to receiving the data associated with the given occurrence of the given type of precursor event, (a) identify, from a set of one or more precursor analysis models available to be executed at the given data analytics platform, at least the first precursor analysis model that is part of the distributed predictive model and (b) execute the first precursor analysis model to perform a deeper analysis of the given occurrence of the given type of precursor event and thereby output a prediction of whether the given type of problem is present at the given sensor-equipped asset (Pratt, [0144]), “detected anomalies can then be fed into threat detection models”; (Pratt, [00202]), “ML-based CEP engine processes event feature sets through the ML models to generate conclusions (e.g., security-related anomalies, security-related threat indicators, security-related threats, or any combination thereof) in real-time”; (Pratt, [0233]), “the anomaly data 2182 (or at least a subset of anomaly data 2282) is processed through a plurality of threat indicator models 1 through Y, which at step 2210 may output threat indicator data 2284 including a plurality of threat indicators…”; (Pratt, [0248]; [0254]; [0259]), “identifying threat indicators that satisfy a criterion (e.g. a threshold)”; and
	take one or more actions based on the prediction of whether the given type of problem is present at the given sensor-equipped asset (Pratt, [0070]), “anomalies and threats detected using a real-time processing path may be employed to automatically trigger an action, such as stopping the intrusion, shutting down network access, locking out users, preventing information theft or information transfer, shutting down software or hardware processes, and the like…”; (Pratt, [0134]), “The output of the analysis module 830 may also automatically trigger actions such as terminating access by a user, terminating file transfer, or any other action that may neutralize the detected threats”.



Referring to Claim 2, Pratt teaches the given data analytics platform of claim 1. Pratt further teaches: 
wherein the given type of precursor event comprises a given type of change in the operating conditions of the given sensor-equipped asset that is indicative of a potential problem at the given sensor-equipped asset (Pratt, [0064]), “an "anomaly" is defined as a detected or identified variation from an expected pattern of activity on the part of an entity associated with an information technology environment, which may or may not constitute a threat. This entity activity that departs form expected patterns of activity can be referred to as "anomalous activity." For example, an anomaly may include an event or set of events of possible concern that may be actionable or warrant further investigation. Examples of anomalies include alarms, blacklisted applications/domains/IP addresses, domain name anomalies, excessive uploads or downloads, website attacks, land speed violations, machine generated beacons, login errors, multiple outgoing connections, unusual activity time/sequence/file access/network activity, etc.”; (Pratt, [0051]).

Referring to Claim 3, Pratt teaches the given data analytics platform of claim 1. Pratt further teaches: 
wherein the given precursor detection model comprises a predictive model that is configured to (a) receive, as input data, a given set of operating data for the given sensor-equipped asset (Pratt, [0141]), “The analysis module 830a is responsible for detecting anomalies…”; (Pratt, [0068]), “a machine-learning based network security system 122 may process received event data with one or more machine-learning anomaly detection models to 
(b) perform data analytics on the input data to determine whether there has been an occurrence of the given type of precursor event (Pratt, [0068]), “a machine-learning based network security system 122 may process received event data with one or more machine-learning anomaly detection models to detect anomalous activity and generate and output anomaly data based on that activity…”, and 
(c) output data associated with each detected occurrence of the given type of precursor event (Pratt, [0141]), “The analysis module 830a is responsible for detecting anomalies, and the output of the analysis module 830a is provided to the analysis module 830b for detecting threats or threat indicators based on the detected anomalies”.

Referring to Claim 4, Pratt teaches the given data analytics platform of claim 1.  Pratt further teaches: 
wherein the data associated with the given occurrence of the given type of precursor event comprises an indicator that the given occurrence of the given type of precursor event has been detected by the given asset and a representation of operating data associated with the given occurrence of the given type of precursor event (Pratt, [0064]), “an "anomaly" is defined as a detected or identified variation from an expected pattern of activity on the part of an entity associated with an information technology environment, which may or may not constitute a threat. This entity activity that departs form expected patterns of activity can be referred to as "anomalous activity." For example, an anomaly may include an event or set of events of possible concern that may be actionable or warrant further investigation. Examples of anomalies include 

Referring to Claim 5, Pratt teaches the given data analytics platform of claim 1. Pratt  further teaches: 
wherein the at least one precursor analysis model comprises a predictive model that is configured to 
(a) receive, as input data, at least a portion of the data associated with the given occurrence of the given type of precursor event as well as other contextual data available to the given data analytics platform (Pratt, [0232]), “generating anomaly data 2282 indicative of the anomalies in response to the detection…  the anomaly data associated with a particular entity may include underlying raw machine data associated with the anomalous activity, annotated information about that entity (e.g. a user ID or account associated with a device), timing data associated with the anomalous activity… etc.”; (Pratt, [0141]), 
(b) perform data analytics on the input data to predict whether the given type of problem is present at the given sensor-equipped asset (Pratt, [0144]), “detected anomalies can then be fed into threat detection models”; (Pratt, [00202]), “ML-based CEP engine processes event feature sets through the ML models to generate conclusions (e.g., security-related anomalies, security-related threat indicators, security-related threats, or any combination thereof) in real-time”; (Pratt, [0233]), “the anomaly data 2182 (or at least a subset of anomaly data 2282) is processed through a plurality of threat indicator models 1 through Y, which at step 2210 may 
(c) output data indicating the prediction of whether the given type of problem is present at the given sensor-equipped asset (Pratt, [0254]), “…with identifying a threat indicator if the measure of entities associated with the particular anomaly, particular category of anomaly, or a set of anomalies with substantially matching profiles or footprints, satisfies a specified criterion…”; (Pratt, [0283]).

Referring to Claim 6, Pratt teaches the given data analytics platform of claim 5. Pratt further teaches: 
wherein the contextual data comprises data relevant to the given type of problem that is not available to the local data analytics platform for the given sensor-equipped asset (Pratt, [0070]), “the batch processing path, historical data and third-party data can be processed with the incoming real-time event data, to uncover, for example, more subtle anomalies…”; (Pratt, [0153]; [0158]).

Referring to Claim 7, Pratt teaches the given data analytics platform of claim 1. Pratt further teaches: 
wherein the program instructions that are executable by the at least one processor to cause the given data analytics platform to take one or more actions based on the prediction of whether the given type of problem is present at the given sensor-equipped asset comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the given data analytics platform to (Pratt, [0070]; [0134]; [0295]):
if the output comprises a prediction that the given type of problem is present at the given asset, report the prediction to one or both of the local data analytics platform for the given sensor-equipped asset or a client station (Pratt, [0116]), “one technique streams results or relevant events back to a client in real-time as they are identified. Another technique waits to report the results to the client until a complete set of results (which may include a set of relevant events or a result based on relevant events) is ready to return to the client”; (Pratt, [0065]; [0070]);
if the output comprises a prediction that the given type of problem is not present at the given sensor-equipped asset, store the data associated with the given occurrence of the given type of precursor event in a given database that is subsequently used to update one or both of (a) the at least first precursor detection model at the local data analytics platform for the given sensor-equipped asset or (b) the at least first precursor analysis model at the given data analytics platform (Pratt, [0134]), “…if the threat detection is a false positive, the human operator 352 may so indicate upon being presented with the anomaly or the threat. The rejection of the analysis result may also be provided to the database 878. The operator feedback information (e.g., whether an alarm is accurate or false) may be employed to update the model to improve future evaluation”; (Pratt, [0070]).



Referring to Claim 10, Pratt teaches the given data analytics platform of claim 1. Pratt further teaches: 
wherein the program instructions that are executable by the at least one processor to cause the given data analytics platform to take one or more actions based on the prediction of whether the given type of problem is present at the given sensor-equipped asset comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the given data analytics platform to (Pratt, [0070]; [0134]):
instruct the local data analytics platform for the given sensor-equipped asset to perform additional analysis of the given occurrence of the given type of precursor event (Pratt, [0097]-[0098]), “… the forwarders 204 identify which indexers 206 receive data collected from a data source 202 and forward the data to the appropriate indexers. Forwarders 204 can also perform operations on the data before forwarding, including removing extraneous data, detecting timestamps in the data, parsing data, indexing data, routing data based on criteria relating to the data being routed, or performing other data transformations… a forwarder 204 may comprise a service accessible to client devices 102 and host devices 106 via a network 104”.

Referring to Claim 11, Pratt teaches the given data analytics platform of claim 1. Pratt further teaches:  
wherein the local data analytics platform for the given sensor-equipped asset comprises a local analytics device that is affixed to the given sensor-equipped asset (Pratt, [0085]), “a client application 110 may include a monitoring component 112. At a high level, the monitoring component 112 comprises a software component or other logic that facilitates 

Referring to Claim 12, Pratt teaches: 
A method comprising:
Claim 12 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Referring to Claim 13, Pratt teaches the method of claim 12. McElhinney further teaches:  
wherein the given type of precursor event comprises a given type of change in the operating conditions of the given asset that is indicative of a potential problem at the given asset (Pratt, [0064]), “an "anomaly" is defined as a detected or identified variation from an expected pattern of activity on the part of an entity associated with an information technology environment, which may or may not constitute a threat. This entity activity that departs form expected patterns of activity can be referred to as "anomalous activity." For example, an anomaly may include an event or set of events of possible concern that may be actionable or warrant further investigation. Examples of anomalies include alarms, blacklisted applications/domains/IP addresses, domain name anomalies, excessive uploads or downloads, website attacks, land speed violations, machine generated beacons, login errors, multiple outgoing connections, unusual activity time/sequence/file access/network activity, etc.”; (Pratt, [0051]), and 
wherein the given precursor detection model comprises a predictive model that is configured to (a) receive, as input data, a given set of operating data for the given sensor-equipped asset (McElhinney, [0118]), “determining a health metric may involve… an asset-monitoring phase…”; (McElhinney, [0158]), “"asset-monitoring" phase… the data science system 404 may receive data that reflects the current operating conditions of a given asset…”, 
(b) perform data analytics on the input data to determine whether there has been an occurrence of the given type of precursor event (Pratt, [0141]), “The analysis module 830a is responsible for detecting anomalies…”; (Pratt, [0068]), “a machine-learning based network security system 122 may process received event data with one or more machine-learning anomaly detection models to detect anomalous activity and generate and output anomaly data based on that activity…”; (Pratt, [0126]; [0233]), and 
(c) output data associated with each detected occurrence of the given type of precursor event (Pratt, [0254]), “…with identifying a threat indicator if the measure of entities associated with the particular anomaly, particular category of anomaly, or a set of anomalies with substantially matching profiles or footprints, satisfies a specified criterion…”; (Pratt, [0283]).

Claim 14 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claim 15 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.

Claim 16 disclose substantially the same subject matter as Claim 10, and is rejected using the same rationale as previously set forth.

Claim 17 disclose substantially the same subject matter as Claim 11, and is rejected using the same rationale as previously set forth.

Referring to Claim 18, Pratt teaches a system comprising:
	a first data analytics platform that is local to a sensor-equipped asset; and a second data analytics platform that is remote from the sensor-equipped asset (Pratt, [0068]), “all of systems 108, 122, and 124 may be … distributed across multiple network-connected computing devices…”; (Pratt, [0141]), “the analysis module 830 has been expanded as two analysis modules 830a and 830b to represent the anomaly detection stage and the threat detection stage, respectively. The analysis module 830a is responsible for detecting anomalies, and the output of the analysis module 830a is provided to the analysis module 830b for detecting threats or threat indicators based on the detected anomalies” Examiner considers analysis module 830a to be the first data analytics platform and 830b to be the second data analytics platform; (Pratt, [0133]; [0144]; [0213]), 
	wherein the first and second platforms are configured to engage in coordinated execution of a distributed predictive model over at least one data network (Pratt, [0218]), “The distributed computation system 1520 can be a distributed computation cluster. The distributed computation system 1520 coordinates the use of multiple computing nodes 1522 (e.g., physical computing machines or virtualized computing machines) to execute the model-
	wherein the distributed predictive model comprises (i) at least a first precursor detection model that is configured to detect occurrences of a given type of precursor event at the given sensor-equipped asset and (ii) at least a first precursor analysis model that is configured to perform a deeper analysis of occurrences of the given type of precursor event that are detected by the first precursor detection model and thereby output a prediction of whether a given type of problem is present at the given sensor-equipped asset (Pratt, [0141]), “the analysis module 830 has been expanded as two analysis modules 830a and 830b to represent the anomaly detection stage and the threat detection stage, respectively. The analysis module 830a is responsible for detecting anomalies, and the output of the analysis module 830a is provided to the analysis module 830b for detecting threats or threat indicators based on the detected anomalies”; (Pratt, [0144]-[0145]), “anomalies detected using rules based-analysis may be combined with anomalies detected using machine learning anomaly detection models (e.g. at real time analysis module 830 or batch analysis module 882)… Any detected anomalies can then be fed into threat detection models (in real time or batch) along pathways 920 and 922 and combined with anomalies detected using machine learning anomaly detection models at analysis modules 830a and 882… The security platform 800 can detect anomalies and threats by determining behavior baselines of various entities that are part of, or that interact with, a network (such as users, devices, applications, etc.) and then comparing activities of those entities to their behavior baselines to determine whether the activities are anomalous…These functions can be performed by one or more machine-learning models”, 
wherein the at least first precursor detection model and the at least first precursor analysis model are defined together using one or more machine learning techniques (Pratt, [0228]), “simultaneous training of different machine learning models using the same data to produce model states corresponding to different windows of training data sets. The simultaneous training of the machine learning models further enables the ML-based CEP engine 1500 to "expire" model versions that have been trained with outdated data”, and 
	wherein the first data analytics platform is provisioned with the first precursor detection model and the second data analytics platform is provisioned with the first precursor analysis model (Pratt, [0068]), “all of systems 108, 122, and 124 may be … distributed across multiple network-connected computing devices…”; (Pratt, [0141]), “the analysis module 830 has been expanded as two analysis modules 830a and 830b to represent the anomaly detection stage and the threat detection stage, respectively. The analysis module 830a is responsible for detecting anomalies, and the output of the analysis module 830a is provided to the analysis module 830b for detecting threats or threat indicators based on the detected anomalies” Examiner considers analysis module 830a to be the first data analytics platform and 830b to be the second data analytics platform; (Pratt, [0133]; [0144]; [0213]);
	wherein the first data analytics platform comprises a non-transitory computer-readable medium having instructions stored thereon that are executable to cause the first data analytics platform to 
	(a) execute the first precursor detection model that is part of the distributed predictive model (Pratt, [0067]), “detecting anomalies based on received data (e.g. machine data)”; (Pratt, [0141]), “The analysis module 830a is responsible for detecting anomalies, and the 
	(b) based on the first precursor detection model, detect a given occurrence of the given type of precursor event at the given sensor-equipped asset (Pratt, [0272]), “detecting a first type of anomaly based on processing events 2280 by a first type of machine-learning anomaly detection model”, and 
	(c) send data associated with the given occurrence of the given type of precursor event at the given sensor-equipped asset to the second data analytics platform (Pratt, [0141]), “The analysis module 830a is responsible for detecting anomalies, and the output of the analysis module 830a is provided to the analysis module 830b for detecting threats or threat indicators based on the detected anomalies”; and 
	wherein the second data analytics platform comprises a non-transitory computer-readable medium having instructions stored thereon that are executable to cause the second data analytics platform to:
	(a) receive, from the first data analytics platform, the data associated with the given occurrence of the given type of precursor event at the given sensor-equipped asset (Pratt, [0067]), “detecting anomalies based on received data (e.g. machine data)”; (Pratt, [0141]), “The analysis module 830a is responsible for detecting anomalies, and the output of the analysis module 830a is provided to the analysis module 830b for detecting threats or threat indicators based on the detected anomalies”; (Pratt, [0143]), 
	(b) in response to receiving the data associated with the given occurrence of the given type of precursor event, (i) identify, from a set of one or more precursor analysis models, at least the first precursor analysis model that part of the distributed predictive model and (ii) execute the first precursor analysis model to perform a deeper analysis of the given occurrence of the given type of precursor event and thereby output a prediction of whether the given type of problem is present at the given sensor-equipped asset (Pratt, [0144]), “detected anomalies can then be fed into threat detection models”; (Pratt, [00202]), “ML-based CEP engine processes event feature sets through the ML models to generate conclusions (e.g., security-related anomalies, security-related threat indicators, security-related threats, or any combination thereof) in real-time”; (Pratt, [0233]), “the anomaly data 2182 (or at least a subset of anomaly data 2282) is processed through a plurality of threat indicator models 1 through Y, which at step 2210 may output threat indicator data 2284 including a plurality of threat indicators…”; (Pratt, [0248]; [0254]; [0259]), “identifying threat indicators that satisfy a criterion (e.g. a threshold)”, and 
	(c) take one or more actions based on the prediction of whether the given type of problem is present at the given sensor-equipped asset (Pratt, [0070]), “anomalies and threats detected using a real-time processing path may be employed to automatically trigger an action, such as stopping the intrusion, shutting down network access, locking out users, preventing information theft or information transfer, shutting down software or hardware processes, and the like…”; (Pratt, [0134]), “The output of the analysis module 830 may also automatically trigger actions such as terminating access by a user, terminating file transfer, or any other action that may neutralize the detected threats”.




Referring to Claim 19, Pratt teaches the system of claim 18. Pratt further teaches: 
wherein the first data analytics platform comprises a local analytics device that is affixed to the given sensor-equipped asset (Pratt, [0085]), “a client application 110 may include a monitoring component 112. At a high level, the monitoring component 112 comprises a software component or other logic that facilitates generating performance data related to a client device's operating state, including monitoring network traffic sent and received from the client device and collecting other device or application-specific information. Monitoring component 112 may be an integrated component of a client application 110, a plug-in, an extension, or any other type of add-on component. Monitoring component 112 may also be a stand-alone process”; (Pratt, [0051]).

Claim 20 disclose substantially the same subject matter as Claim 10, and is rejected using the same rationale as previously set forth.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al., U.S. Publication No. 2020/0296124 [hereinafter Pratt], and further in view of McElhinney et al., U.S. Publication No. 2016/0379465 [hereinafter McElhinney].

Referring to Claim 8, Pratt teaches the given data analytics platform of claim 7. Pratt further teaches: 
further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the given data analytics platform to:
in the given database, identify data associated with occurrences of the given type of precursor event that did not result in a prediction of any problem being present at an asset (Pratt, [0134]), “…if the threat detection is a false positive, the human operator 352 may so indicate upon being presented with the anomaly or the threat. The rejection of the analysis result may also be provided to the database 878. The operator feedback information (e.g., whether an alarm is accurate or false) may be employed to update the model to improve future evaluation”; (Pratt, [0070]). 
Pratt teaches false positive threat detections (see par. 0134) and the registration of new model types (see par. 0227), but Pratt does not explicitly teach: 
based on an evaluation of the identified data, determine that the given type of precursor event is indicative of a new type of problem for which there is no precursor analysis model included in the set of one or more precursor analysis models; and 
use the identified data to build a new precursor analysis for the new type of problem.
However McElhinney teaches: 
based on an evaluation of the identified data, determine that the given type of precursor event is indicative of a new type of problem for which there is no precursor analysis model included in the set of one or more precursor analysis models (McElhinney, [0148]), “after the data science system 404 determines a failure model for a given failure from the set of failures defined at block 502, the data science system 404 may determine whether there are any remaining failures for which a failure model should be determined. In the event that there remains a failure for which a failure model should be determined, the data science system 404 may repeat the loop of blocks 504-508”; and
use the identified data to build a new precursor analysis for the new type of problem (McElhinney, [0120]-[0121]), “steps to define a model for predicting a likelihood of any of the failures”; (McElhinney, [0129]; [0132]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the creation of new models in Pratt to include the determining of a new type of precursor event and building of a new precursor analysis for the new type of precursor limitations as taught by McElhinney. The motivation for doing this would have been to improve the method of detecting anomalies, identifying threat indicators, and identifying threats 

Referring to Claim 9, Pratt teaches the given data analytics platform of claim 7. Pratt further teaches: 
further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the given data analytics platform to:
in the given database, identify data associated with occurrences of the given type of precursor event that did not result in a prediction of any problem being present at an asset (Pratt, [0247]), “assigning a threat indicator score based on processing the anomaly data 2282… calculation of the threat indicator score is based on the processing logic contained within the threat indicator model and represents a quantification of a degree to which the processed anomaly data is associated with activity that may potentially be a threat to the security of information technology environment…”; (Pratt, [0260]); and 
based on an evaluation of the identified data, determine that the given precursor detection model is not a sufficiently accurate indicator of a problem at an asset (Pratt, [0248]), “… identifying a threat indicator if the threat indicator score satisfies a specified criterion (e.g., a threshold). Continuing with the given example, the specified criterion may be set such that a threat indicator is identified if the threat indicator score is 6 or above, for example…”; (Pratt, [0260]). 
Pratt teaches storing false positive threat detection results (see par. 0134) and expired machine learning models (see par. 0193), but Pratt does not explicitly teach:
instruct the local data analytics platform for the given sensor-equipped asset to disable the given precursor detection model.
However McElhinney teaches:  
instruct the local data analytics platform for the given sensor-equipped asset to disable the given precursor detection model (McElhinney, [0213]), “Based at least on the response patterns, the analytics system 400 may be configured to perform a number of operations… if the response pattern indicates that users typically disregard or ignore a particular type of fault code, the analytics system 400 may carry out an operation in accordance with this response pattern when operating data indicates a triggering of the fault code. Numerous operations may be performed in accordance with response patterns, such as causing an output system 108 to … suppressing a fault code altogether”; (McElhinney, [0221]-[0222]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the machine learning models in Pratt to include the instruction to disable a detection model as taught by McElhinney. The motivation for doing this would have been to improve the method of detecting anomalies, identifying threat indicators, and identifying threats in Pratt (see par. 0007) to efficiently include the results of adaptively handling operating conditions (see McElhinney par. 0199).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Petousis et al. (US 20200097841 A1) - Accordingly, at least one objective of the present application is to minimize bandwidth usage when transferring data streams from the vehicle to a remote computing platform or the like. The embodiments of the present application provide novel technical solutions for achieving this objective, and in particular, the novel technical solutions greatly minimize the amount of data that needs to be transferred thereby reducing the bandwidth requirements for transmitting data from the vehicle to a remote platform. Specifically, embodiments of the present application provide intelligent compression techniques that selectively compress vehicle sensor data (or any data generating component of the vehicle) and the like based on implementing one or more machine learning models employed at the vehicle, as well as at the remote platform. The machine learning models at both the vehicle and the remote platform may be trained to emulate or predict vehicle sensor values or data of the vehicle sensors and possibly, other data generating components of the vehicle. The machine learning models employed at the vehicle and remote platform may be identical so that identical (in training and input) predicted vehicle sensor values are generated. Resultantly, the intelligent compression technique employed by the embodiments of the present application allow for a determination of error between the predicted vehicle sensor values at the vehicle and the actual vehicle sensor values and preferably, 

Kiemele et al. (US 20190220697 A1) – Techniques for generating a machine learning model to detect event instances from physical sensor data, including applying a first machine learning model to first sensor data from a first physical sensor at a location to detect an event instance, determining that a performance metric for use of the first machine learning model is not within an expected parameter, obtaining second sensor data from a second physical sensor during a period of time at the same location as the first physical sensor, obtaining third sensor data from the first physical sensor during the period of time, generating location-specific training data by selecting portions of the third sensor data based on training event instances detected using the second sensor data, training a second ML model using the location-specific training data, and applying the second ML model instead of the first ML model for detecting event instances.  

Berger et al. (US 10621026 B2) – Some embodiments of the invention provide a novel architecture for debugging devices. This architecture includes numerous devices that without user intervention automatically detect and report bug events to a set of servers that aggregate and process the bug events. When a device detects a potential bug event, the device in some embodiments generates 

Chen et al. (US 20150302318 A1) – A technical solution capable of efficiently updating a prediction model used for time series data, and it is desired the technical solution can detect whether an existing prediction model can accurately reflect future changes of the time series data (e.g., judging whether errors between predicted values and actual measured values are within a specific threshold range or not), and further provide a notification of updating the prediction model when errors exceed the predefined threshold.

Chu et al. (US 20100152878 A1) – A maintenance and analysis system and a method thereof applicable to an environment of multiple manufacturing equipment, which are capable of managing and maintaining forecast models of the manufacturing equipment by using a work division architecture of embedded forecast devices and servers according to different analysis strategies and automatically updating the forecast model in the embedded forecast device when the manufacturing equipment fails.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CRYSTOL STEWART/Examiner, Art Unit 3624